FILED
                            NOT FOR PUBLICATION                               DEC 12 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


MOHAMMED ABEDI,                                  No. 11-18010

               Petitioner - Appellant,           D.C. No. 2:10-cv-03184-JAM-DAD

  v.
                                                 MEMORANDUM*
RANDY GROUNDS, Warden,

               Respondent - Appellee.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                           Submitted October 25, 2012**

Before:        HUG, FARRIS, and LEAVY, Circuit Judges.

       California state prisoner Mohammed Abedi appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition as procedurally

defaulted. We have jurisdiction under 28 U.S.C. § 2253, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We agree with the district court that the claims raised in Abedi’s section

2254 petition are procedurally defaulted. See Walker v. Martin, 131 S. Ct. 1120,

1124-28 (2011) (holding that California’s In re Robbins, 18 Cal. 4th 770, 780

(1998), rule constitutes an independent and adequate state procedural bar to federal

habeas review, despite discretionary application). Moreover, Abedi has not

demonstrated cause and prejudice to excuse the default, nor that a fundamental

miscarriage of justice will result if his claims are not considered on the merits. See

Coleman v. Thompson, 501 U.S. 722, 750-51 (1991).

      AFFIRMED.